Case: 16-41576      Document: 00514654965         Page: 1    Date Filed: 09/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 16-41576                                FILED
                                                                        September 25, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MICHAEL GUARDIOLA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:16-CV-211
                             USDC No. 2:05-CR-599-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Michael Guardiola, federal prisoner # 50187-179, appeals the district
court’s denial of his 28 U.S.C. § 2255 motion. In that motion, he sought
resentencing, arguing that his predicate convictions no longer qualify as
violent felonies under the Armed Career Criminal Act (ACCA) in light of
Johnson v. United States, 135 S. Ct. 2551 (2015), which Welch v. United States,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41576     Document: 00514654965     Page: 2   Date Filed: 09/25/2018


                                  No. 16-41576

136 S. Ct. 1257 (2016) makes retroactive. Our review is de novo. See United
States v. Taylor, 873 F.3d 476, 479 (5th Cir. 2018).
      Guardiola contends that his prior Texas convictions for aggravated
robbery are not violent felonies under the ACCA. See 18 U.S.C. § 924(e)(1),
(2)(B). But we recently rejected a similar challenge, holding that convictions
under Texas Penal Code § 29.03(a)(2) qualified as violent felony convictions
under the ACCA’s force clause. See United States v. Lerma, 877 F.3d 628, 636
(5th Cir. 2017), cert. denied, 138 S. Ct. 2585 (2018).
      AFFIRMED.




                                        2